NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JAN 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JEFFREY E. RODRIGUEZ,                            No. 14-16272

              Plaintiff - Appellant,              D.C. No. 3:13-cv-00674-MMD-
                                                  WGC
    v.

 CORIZON MEDICAL; et al.,                         MEMORANDUM*

              Defendants - Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Miranda M. Du, District Judge, Presiding

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

         Jeffrey E. Rodriguez, a former Washoe County pretrial detainee, appeals pro

se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

alleging deliberate indifference to his serious dental and medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Rodriguez’s action because Rodriguez

failed to allege facts sufficient to show that defendants were deliberately

indifferent to his serious dental or medical needs. See Toguchi v. Chung, 391 F.3d
1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he

or she knows of and disregards an excessive risk to inmate health; neither a

difference of opinion concerning the course of treatment nor mere negligence in

diagnosing or treating a medical condition amounts to deliberate indifference); see

also Clouthier v. County of Contra Costa, 591 F.3d 1232, 1241 (9th Cir. 2010)

(deliberate indifference standard applies to pretrial detainees).

      The district court did not abuse its discretion by denying Rodriguez leave to

leave because amendment would have been futile. See Lopez v. Smith, 203 F.3d
1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review and

explaining that leave to amend should be given unless amendment would be futile).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2

                                           2                                   14-16272
(9th Cir. 2009) (per curiam).

      AFFIRMED.




                                3   14-16272